Citation Nr: 1750541	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to death and indemnity compensation (DIC).

2.  Entitlement to retroactive benefits for ischemic heart disease due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Attorney Robert C. Brown, Jr. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1969 with additional service with the Army Reserve and Oklahoma National Guard.  The appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the small number of uploaded VA treatment records indicate that the claims file may not be complete.  Medical records from the Veteran's private hospital admissions at and around the time of his death are also not of record.  Because the date of VA's knowledge of the Veteran's ischemic heart disease and the medical circumstances surrounding his death are the primary issues to resolve, these records are essential.  All efforts should be made to obtain these records and associate them with the claims file.  




DIC

The Veteran was not service connected for any disability during his lifetime.  However, private treatment records show that he was diagnosed with ischemic heart disease by 2006.  Because he served in Vietnam, herbicide agent exposure is presumed.  Certain specifically listed diseases, including ischemic heart disease, may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the crucial issue to resolve in determining entitlement to DIC is whether the Veteran's ischemic heart disease (for which he should have been service connected based on presumed herbicide agent exposure in Vietnam) was either the primary or contributory cause of his death. 

During her February 2017 Board hearing, the appellant testified that the Veteran's cardiologist, Dr. O., had told her that many of the Veteran's medical problems, including his heart disease, had contributed to his death; however, she also testified that Dr. O. would not revise the death certificate, which does not list ischemic heart disease as a cause of death.  After a review of file, the Board finds that the evidence is insufficient to decide the claim, and a remand is necessary to obtain a medical opinion on whether the Veteran's ischemic heart disease contributed to his death.  The appellant should also be invited to submit any documentation supporting her claim, such as a letter from Dr. O or another member of the Veteran's treatment team.  

Retroactive Benefits for Ischemic Heart Disease

The appellant is claiming eligibility for retroactive benefits for the Veteran's ischemic heart disease as a Nehmer class member.  Retroactive benefits may be paid if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816(b)(1).  
Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided.  38 C.F.R. § 3.816(c)(2).

While the record is clear that that the Veteran was diagnosed with a covered herbicide disease (ischemic heart disease) in 2006, the available evidence does not establish that a claim of service connection for this disease was denied between September 25, 1985, and May 3, 1989, or received by VA between May 3, 1989, and August 31, 2010 (the effective date of the regulation establishing a presumption of service connection for ischemic heart disease).   

Alternatively, appellant could claim entitlement to compensation for the Veteran's ischemic heart disease as a surviving spouse through either accrued benefits or substitution.  Both of these avenues, however, require that the Veteran have had a claim or appeal pending when he died.  A review of the record indicates this was not the case.  

Because additional VA treatment records may be uploaded to the claims file on remand, including records prior to the June 2008 rating decision denying the Veteran's one lifetime claim of service connection for other issues (which would be relevant for putting VA on notice if these records contained treatment for ischemic heart disease), this claim is remanded as inextricably intertwined with the DIC claim.  On remand the appellant should be invited to submit any evidence that the Veteran submitted a claim (informal or formal) for ischemic heart disease, coronary artery disease, or similar at any time or that VA was aware of his heart disease when denying his other service connection claims in June 2008.  
 Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the electronic claims file. 

2.  Obtain appropriate permission and request records from the year prior to the Veteran's death from Mercy Memorial Hospital in Ardmore, Oklahoma for association with the claims file.  

3.  Invite the appellant to submit a written statement from Dr. O. or another of the Veteran's treatment team describing the contribution, if any, of his ischemic heart disease/coronary artery disease to his death.  This statement could address, for example, whether there were debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of pneumonia.  

4.  Invite the appellant to submit any additional pertinent medical records.

5.  Invite the appellant to submit any information showing that the Veteran had filed a claim (formal or informal) for ischemic heart disease, coronary artery disease or similar.

6.  Arrange for an appropriate VA examiner to review the claims file, including any newly obtained evidence, and provide an opinion on the following questions.  In reviewing the claims file, the examiner should pay particular attention to the May 2011 death certificate, the June 2011 discharge summary from the Veteran's nursing home reporting he had been in and out of the hospital for his heart, the private cardiology treatment records uploaded to VBMS in February 2017, and the appellant's February 2017 hearing testimony.   

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's ischemic heart disease was a principal cause of death?  (Principal cause of death means that such disability singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto).

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's ischemic heart disease was a contributory cause of death?  (Contributory cause of death includes whether there were resulting debilitating effects and general impairment of health to an extent that the rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death and/or whether the ischemic heart disease had a material influence on accelerating death and was itself of a progressive or debilitating nature.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

7.   After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2016).
 



